Citation Nr: 1750632	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA RO that continued an existing noncompensable rating for sinusitis.  A March 2012 rating decision increased the rating of the Veteran's sinusitis to 10 percent.

In a May 2017 decision, the Board remanded the appeal to afford the Veteran a Board hearing.  

The Veteran testified before the undersigned Veterans Law Judge in August 2017 and a copy of the transcript is of record.

This appeal was processed using VBMS.  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in March 2009.  The evidence of record shows that since the Veteran's last VA examination he has undergone several sinus surgeries.  See March 2012 rating decision and August 2017 Board hearing transcript.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, the Board notes that on his December 2009 notice of disagreement, the Veteran reported that he received treatment at the Jacksonville VAMC and noted treatment at the St. Augustine CBOC in 2009.  However, such records have not been associated with the claims file.  As such, on remand such should be obtained.  


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records from the Jacksonville VAMC and the St. Augustine CBOC dated in 2009 and all VA treatment records dated January 2012 to the present.  

3. Following completion of the above, afford the Veteran a VA examination to determine the current severity of his sinusitis.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify and completely describe all current symptomatology.
The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's sinusitis.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



